       0:18-cv-01102-PJG        Date Filed 04/01/19    Entry Number 61      Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT

                             DISTRICT OF SOUTH CAROLINA


Antonio Maurice Scott, As Personal        )
Representative of the Estate of George    )
Bynum,                                    )      Civil Action No.: 0: 18-cv-1102-RMG-PJG
                                          )
                Plaintiff,                )
                                          )
v.                                        )
                                          )
Siva Chockalingam, M.D.; Associates in    )
Gastroenterology, P.A.; Berkeley          )   MOTION FOR SUMMARY JUDGMENT ON
Endoscopy Center, L.L.C., Robert Sharp,   )      BEHALF OF DEFENDANTS SIVA K.
TiD., Individual and/or Official Capacity )   CHOCKALINGAM, M.D., ASSOCIATES IN
as Agent, Servant and/or Employee of The )       GASTROENTEROLOGY, P.A., AND
South Carolina Department of              )    BERKELEY ENDOSCOPY CENTER, LLC
Corrections; South Carolina Department    )
of Corrections,                           )
                                          )
              Defendants.                 )
                                          )

       YOU WILL PLEASE TAKE NOTICE that the undersigned, as attorney for Defendants

Siva K. Chockalingam, MD, Associates in Gastroenterology, PA, and Berkeley Endoscopy

Center, LLC, hereby moves for Summary Judgment pursuant to Rule 56, FRCP, on the following

grounds:

       1.      Summary judgment should be        granted in regards to Plaintiffs gross

negligence/recklessness, medical neglect, and wrongful death causes of action because South

Carolina does not follow the "loss of chance" doctrine and, even assuming Dr. Chockalingam

deviated from the standard of care, Plaintiff has failed to present any evidence that such

deviations proximately caused Decedent's injuries and death as the evidence only supports the

inference that Decedent would have had a less than fifty percent chance of survival had his




                                         Page 1 of 3
       0:18-cv-01102-PJG         Date Filed 04/01/19      Entry Number 61     Page 2 of 3




cancer been diagnosed during either the December 12, 2014 or August 21, 2015

esophagogastroduodenoscopies; and

       2.        Summary judgment should be granted in regards to Plaintiffs 42 U.S.C. § 1983

cause of action because Plaintiff has railed to present any evidence that Defendants Siva K.

Chockalingam, M.D., Associates in Gastroenterology, P.A., and Berkeley Endoscopy Center,

I,I,C, acted with deliberate indifference, in violation of the Eighth and Fourteenth Amendments

to the United States Constitution.

       The motion is based upon the applicable statutory and case law, upon the pleadings and

other documents of record, and upon the Memorandum in Support of Motion for Summary

Judgment    on     Behalf   of Defendants   Siva K.       Chockalingam,   M.D.,   Associates   in

Gastroenterology, P.A., and Berkeley Endoscopy Center, LLC.

                                      RICHARDSON PLOWDEN & ROBINSON, PA



                                      s/Zachary B. Hayden
                                      William C. McDow [Fed. ID #6359]
                                      bmcdow(iiTichardsonplowden.com
                                      John H. Guerry [Fed. ID #12155]
                                      j guerrviilichardsonplowden.com
                                      Zachary B. Hayden [Fed. ID 412932]
                                      zhavdenriiJichardsonplowden.com
                                      Post Office Drawer 7788
                                      Columbia, SC 29202
                                      803-771-4400
                                      Attorneys fOr Defendants Siva Chockalingwn, MD, Associates
                                      in Gastroenterology, PA and Berkeley Endoscopy Center, LLC

 April 1, 2019




                                            Page 2 of 3
      0:18-cv-01102-PJG       Date Filed 04/01/19      Entry Number 61    Page 3 of 3




                               CERTIFICATE OF SERVICE

      I, the undersigned, an employee of Richardson Plowden & Robinson, P.A., attorneys for

Defendants Siva Chockalingam, MD, Associates in Gastroenterology, PA and Berkeley

Endoscopy Center, LLC, do hereby certify that 1 have served the foregoing Motion for

Summary Judgment on Behalf of Defendants Siva Chockalingam, M.D., Associates in

Gastroenterology, P.A., and Berkeley Endoscopy Center, L.L.C. on the below-listed

individuals via CM/ECF:

      J. Edward Bell, Ill, Esq.
      Gabrielle Sulpizio, Esq.
      Bell Legal Group
      219 North Ridge Street (29440)
      P.O. Box 2590
      Georgetown, South Carolina 29442
      A ttorneys for Plaintiff

      James E. Parham, Jr., Esq.
      James E. Parham, Jr., PA
      Post Office Box 1576
      limo, South Carolina 29063
      A ttorneysIbr Defendants Robert Sharp, MD
      and South Carolina Department of Corrections




                                   s/Zachary B. Hayden
                                   Zachary B. Hayden [Fed. ID 12932]
                                   zhaydeniii4ichardsonplo wden.com
                                   1900 Barnwell Street
                                   Post Office Drawer 7788
                                   Columbia, SC 29202
                                   803-771-4400
                                   A ttorneys for Defendants Siva Chockalingam, MD, Associates
                                   in Gastroenterology, PA and Berkeley Endoscopy Center, LLC


April 1, 2019




                                         Page 3 of 3
